COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
KATHLEEN ROBB AND GARRETT G.B. ROBB,
 
                           
  Appellants,
 
v.
 
HORIZON COMMUNITIES IMPROVEMENT ASSOCIATION,
  INC.,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-11-00236-CV
 
Appeal from the
 
327th
  District Court 
 
of El
  Paso County, Texas 
 
(TC# 2010-3453) 
 



 
MEMORANDUM  OPINION
            Appellee filed a Motion to Dismiss Appeal on
July 18, 2012, seeking to dismiss the appeal of both Kathleen Robb and Garrett
Robb.  No response from either Mr. or Ms.
Robb has been received by this Court. 
            Kathleen Robb has never
filed an appeal of the underlying case in her own name.  Therefore, an appeal by Kathleen Robb has not
been perfected, as required by the Texas Rules of Appellate Procedure
26.1.  See Restrepo v. First Nat. Bank of Dona Ana County, N.M., 892
S.W.2d 237, 238 (Tex.App.--El Paso 1995, no writ)(applying former Tex.R.App.P. 40(a)(1) in noting that a
civil appeal is perfected when the notice of appeal is filed).  This Court has noted the failure of Ms. Robb
to file either a brief or a motion to extend time to file a brief in previous
orders, and that Mr. Robb’s signing of the appeal did not suffice for purposes
of an appeal on behalf of Ms. Robb. 
See Order of April 4, 2012;
Order of March 1, 2012.  The deadlines
for filing a notice of appeal are jurisdictional and, absent a timely filed
notice of appeal or a timely filed extension request, this Court must dismiss
the appeal.  See Tex.R.App.P.
25.1(b), 26.  Because Kathleen Robb, by
failing to file her own notice of appeal, has failed to perfect an appeal, we
dismiss her appeal for want of jurisdiction.
            Appellee argues that Mr.
Robb failed to comply with Rules 38.1(f), (g), (h), and (i) of the Texas Rules
of Appellate Procedure, and contends that the appeal of Mr. Robb must be
dismissed in accordance with this Court’s previous holding in Martinez v. El Paso County, 218 S.W.3d
841, 844 (Tex.App.--El Paso 2007, pet. struck). 
Martinez does not provide for
dismissal for failing to comply with these rules specifically, but instead
notes that failure to comply with the Rules of Appellate Procedure results in a
waiver of arguments.  Id. at 845.  We do not address the legal sufficiency of
Mr. Robb’s brief at this time.  Appellee’s
Motion to Dismiss Mr. Robb’s appeal is hereby denied.
 
September 5, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera and Antcliff, JJ.